Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-818
                        Lower Tribunal No. 20-2253
                           ________________


                             Maritza Ramos,
                                  Appellant,

                                     vs.

                In Re: The Estate of Eleida Ramos,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Jorge E.
Cueto, Judge.

     Jay M. Levy, P.A., and Jay M. Levy, for appellant.

     Mery Lopez, P.A., and Mery Lopez, for appellee Kenia Exposito.


Before LOGUE, LINDSEY and HENDON, JJ.

     HENDON, J.
      Maritza Ramos (“Ramos” or “Appellant”) appeals from a final order

granting summary administration of the estate of Eleida Ramos.          We

reverse.

      Eleida Ramos (“Eleida”) and Pedro Ramos (“Pedro”) were married in

1975. In May 2013, the couple purchased their property in Homestead,

Florida.    The special warranty deed to that property identifies them as

"Pedro Pablo Ramos and Eleida Farro Ramos; whose post office address

is 14545 SW 293rd Street, Homestead, Florida, 33032; hereafter called the

grantee."

      Eleida died in 2016, and Pedro died in 2020. Kenia Exposito

(“Exposito”), Eleida’s daughter by a previous marriage, filed a petition for

summary administration as personal representative of her mother’s estate

seeking, as sole asset, the Homestead, Florida, property. Exposito

attached Eleida’s will, dated 2012, when Eleida lived in Hillsborough

County, devising “my share of the primary residence to my daughter, Kenia

Elena Exposito, if she survives me. . . .” Ramos is the personal

representative of Pedro’s estate. Ramos filed an objection to Exposito’s

petition for summary administration. In that objection, Ramos argued that

Eleida’s estate has no interest in the property because the deed conveyed

the property to the married couple as tenants by the entireties. That is,



                                     2
when Eleida died, her undivided one-half interest passed to Pedro, and

when he died, his now-entire interest in the property went to his estate.

      Exposito moved to strike Ramos’s objection, arguing that because

the deed contained no language indicating an estate by the entireties, it

must be assumed to be a tenancy in common, thus Eleida’s one-half

interest in the estate passed to her estate upon her death. The trial court

denied Ramos’s objection and granted Exposito’s motion to strike and

entered summary judgment for Eleida’s estate. The court denied the

motion for rehearing, and Ramos here appeals. Our standard of review for

an order granting summary judgment is de novo. Fallstaff Grp, Inc. v. MPA

Brickell Key, LLC, 143 So. 3d 1139, 1142 (Fla. 3d DCA 2014).

Discussion

      American Central Insurance Company v. Whitlock, 165 So. 380 (Fla.

1936), and its progeny, control this case. In the case of real property, the

owners do not need to be described as husband and wife in the deed and

their marital relationship does not need to be referred to in order to

establish a tenancy by the entireties. Id. at 381. This principle was affirmed

by the Florida Supreme Court in Beal Bank, SSB v. Almand & Assocs., 780

So. 2d 45, 54 (Fla. 2001), holding that where real property is acquired

specifically in the name of a husband and wife, it is considered to be a “rule



                                      3
of construction that a tenancy by the entireties is created.” Thus, “[a]

conveyance to spouses as husband and wife creates an estate by the

entirety in the absence of express language showing a contrary intent.” In

re Estate of Suggs, 405 So. 2d 1360, 1361 (Fla. 5th DCA 1981) (citing

Losey v. Losey, 221 So. 2d 417 (Fla. 1969)).

     There is nothing in the 2013 special warranty deed to indicate that

Eleida and Pedro Ramos did not intend to take title to the Homestead

property as tenants by the entireties. Thus, when Eleida died, her one-half

interest passed to Pedro. See Beal Bank, 780 So. 2d at 63, n.9 (citing

Amer. Cent. Ins. Co. v. Whitlock, 165 So. 380, 381 (1936)). “The rule is

rooted in the historical notion that a husband and wife are ‘but one person

in law.’” Mitchell v. Mitchell, 344 B.R. 171, 174 (Bkrtcy. M.D. Fla. 2006)

(quoting Winchester v. Wells, 265 F.2d 405, 407 (5th Cir.1959)).

     We find the appellee’s arguments to be without merit and conclude

on de novo review that the Homestead property belongs in Pedro’s estate

by operation of the principle of tenancy by the entireties. We reverse the

summary administration order, and remand with instructions that Maritza

Ramos’s objection to summary administration be sustained and the

summary administration order be dismissed.

     Reversed and remanded.



                                     4